UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 13, 2015 iHookup Social, Inc. (Exact name of registrant as specified in its charter) Nevada 000-52917 98-0546715 (State or other jurisdiction ofincorporation) (Commission File Number) (I.R.S. Employer Identification No.) 125 E. Campbell Avenue Campbell, California 95008 (Address of principal executive offices) (855) 473-7476 (Registrant’s telephone number, including area code) f/k/a Titan Iron Ore Corp. (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General InstructionA.2. below): ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 8.01Other Events On April 13, 2015, iHookup Social, Inc. (the “Company”) issued a press release announcing its financial status with respect to its share price, its current ranking among applications in the Apple iTunes store and its plans for development of a new brand of the Company’s app, “iHookup Social 2.0”.The Company is furnishing herewith a copy of the press release issued on April 13, 2015. Item 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Press Release of iHookup Social, Inc. dated April 13, 2015. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: April 17, 2015 iHookup Social, Inc. By: /s/Robert A. Rositano Jr. Robert A. Rositano Jr. Chief Executive Officer 3
